PLATT, District Judge.
The importations in question, consisting of planished copper plates, were classified by the collector as manufactures of metal under Tariff Act July 24, 1897, c. 11, § 1, Schedule C, *297par. 193, 30 Stat. 167 (U. S. Comp. St. 1901, p. 1645). The importers claim primarily that said importations are free of duty under section 2, Free Fist, par. 532, 30 Stat. 197 (U. S. Comp. St. 1901, p. 1682), as “copper in plates * * * not manufactured.” The protests also set forth alternative claims under section 1, Schedule C, pars, 166 and 176, 30 Stat. 165 (U. S. Comp. St. 1901, pp. 1643, 1644).
I agree with the board that this merchandise has been manufactured enough to take it out of paragraph 532; but it ought not to go in the catch-all provision for manufactures of metal (paragraph 193) if it can be properly placed elsewhere. The relevant portions of paragraphs 166 and 176 are as follows:
“166. Steel piales engraved, stereotype plates, electrotype plates, and plates of other materials, engraved or lithographed, for printing, twenty-five per centum ad valorem.”
“176. Copper in rolled plates, called braziers’ copper, sheets, * * * two and one-half cents per pound. * * * ”
The article in question, if it had been engraved, would undoubtedly he classifiable under paragraph 166. Copper in rolled plates or sheets would seem to have been provided for by Congress in paragraph 176, If the collector and the Board of General Appraisers were right in their reasoning, they would seem to be charging Congress with the intention of classifying this article at a 45 per cent, rate before it is engraved and at a 25 per cent, rate after engraving. If the courts accepted such an interpretation, the importer would be apt to have his plates engraved on the other side of the water, to the detriment of the American engraver, as well as the finisher. I think the goods af issue ought to be classified under paragraph 176.
The decision of the Board of General Appraisers is reversed.